   Case: 4:20-cv-01164-JAR Doc. #: 6 Filed: 01/04/21 Page: 1 of 3 PageID #: 27




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

MIKAL HAMILTON,                                 )
                                                )
                Movant,                         )
                                                )
          v.                                    )         No. 4:20-cv-1164-JAR
                                                )
UNITED STATES OF AMERICA,                       )
                                                )
                Respondent.                     )

                                 MEMORANDUM AND ORDER

        This matter is before the Court upon review of the file. On or about August 20, 2020,

movant Mikal Hamilton filed a document in the United States Court of Appeals for the Eighth

Circuit, titled “Motion and Memorandum of law in support of premission [sic] to file U.S.C. §

2255 motion.” (ECF No. 1). The Court of Appeals forwarded the document to this Court, and

because it appeared movant intended to seek relief under 28 U.S.C. § 2255, this Court opened the

instant civil action on his behalf.

        In the document, movant cited and generally described the United States Supreme

Court’s decision in Rehaif v. United States, 139 S. Ct. 2191 (2019). He cited other decisions as

well, including Johnson v. United States, 135 S. Ct. 2551 (2015), Sessions v. Dimaya, 138 S. Ct.

1204 (2018) and Welch v. U.S., 136 S. Ct. 1257 (2016). Movant then wrote that in light of

Rehaif, his convictions were unlawful, and he should be immediately released. However, movant

did not provide specific facts from his case, nor did he reference any connection between his

case and the cited authorities or anything else that could be interpreted as grounds for relief

under 28 U.S.C. § 2255.
   Case: 4:20-cv-01164-JAR Doc. #: 6 Filed: 01/04/21 Page: 2 of 3 PageID #: 28




       In consideration of movant’s pro se status, the Court entered an order on August 31, 2020

directing him to file an amended motion on the proper form. In that order, the Court cautioned

movant that his failure to timely comply could result in the dismissal of this action. After movant

failed to respond to the order within the time provided, the Court sua sponte entered an order on

October 16, 2020 giving him additional time to comply, again cautioning him that his failure to

timely comply could result in dismissal.

       Movant’s response was due to the Court no later than November 16, 2020. On December

23, 2020, movant filed a motion asking this Court to “recommend” a “lawyer for

compassion[ate] release.” (ECF No. 5). Movant asserted nothing that could be interpreted as

responsive to the Court’s prior orders or an attempt to seek relief under 28 U.S.C. § 2255.

       In sum, movant has failed to comply with the Court’s two prior orders, and has made no

effort to prosecute this case. Movant was given meaningful notice of what was expected, he was

cautioned that his case would be dismissed if he failed to timely comply, and he was given ample

additional time to comply. Therefore, this action will be dismissed, without prejudice, due to

movant’s failure to comply with the Court’s August 31, 2020 and October 16, 2020 orders and

his failure to prosecute this case. See Fed. R. Civ. P. 41(b); see also Brown v. Frey, 806 F.2d

801, 803-04 (8th Cir. 1986) (a district court has the power to dismiss an action for the plaintiff’s

failure to comply with any court order); Dudley v. Miles, 597 F. App’x 392 (8th Cir. 2015) (per

curiam) (affirming dismissal without prejudice where pro se litigant failed to file an amended

pleading despite being cautioned that dismissal could result from failure to do so). The Court will

also deny as moot movant’s motion asking this Court to “recommend” a “lawyer for

compassion[ate] release.” (ECF No. 5).

       Accordingly,



                                                 2
   Case: 4:20-cv-01164-JAR Doc. #: 6 Filed: 01/04/21 Page: 3 of 3 PageID #: 29




       IT IS HEREBY ORDERED that this case is DISMISSED without prejudice.       A

separate order of dismissal will be entered herewith.

       IT IS FURTHER ORDERED that movant’s motion (ECF No. 5) is DENIED as moot.

       Dated this 4th day of January, 2021.




                                                 JOHN A. ROSS
                                                 UNITED STATES DISTRICT JUDGE




                                                3
